Citation Nr: 0926806	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, claimed as sterility and infertility, to include as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  A May 2006 Board decision found that new and material 
evidence had been submitted with respect to the veteran's 
claim for service connection for a genitourinary disorder.  
Accordingly, the claim was reopened.  However, the May 2006 
decision on the merits also found that service connection was 
not warranted for a genitourinary disorder.  The veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  A December 2006 Court Order remanded the 
case to the Board.  A letter was sent to the veteran and his 
representative on March 15, 2007, in which he was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  After a letter was received from the 
veteran's representative in July 2007, the case was remanded 
by the Board to the RO in August 2007 for additional 
procedural development.  As a result, two private treatment 
records were received and associated with the claims file, 
which is now returned to the Board for appellate review.  


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's genitourinary disorder is directly or presumptively 
related to service, or related to a service-connected 
disorder.


CONCLUSION OF LAW

A genitourinary disorder was not incurred in active duty 
service, cannot be presumed to have been so incurred, and is 
not approximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for a genitourinary disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in August 2007 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was dated subsequent to the 
Board's reopening of the veteran's claim on the basis of new 
and material evidence, the veteran had almost 2 years in 
which to submit evidence pertinent to his claim prior to the 
readjudication of the issue in the June 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in that August 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran has not indicated that the claimed genitourinary 
condition has affected his employability, and has also not 
indicated that he has sought or received Social Security 
Administration (SSA) disability benefits.  Accordingly, the 
RO's failure to obtain any existing SSA disability 
determination and/or the medical records considered in making 
that decision has not resulted in prejudice to the veteran.  
38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in 
March 2003 and November 2004, and VA opinions were obtained 
in 


May 2004 and February 2005.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009); 129 S. Ct. 1696, 2009 WL 1045952, U.S., April 
21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that, if a veteran were exposed 
to an herbicide agent during active service, presumptive 
service connection may be warranted for certain conditions.  
Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of Section 3.307(a) (6) are met.  38 C.F.R. § 3.309(e).  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records note 
that in May 1970 he sustained a right testicle injury; 
however, no further mention of this injury is made for the 
remainder of the veteran's period of military service.  
Additionally, the service medical records make no mention of 
sterility or infertility.  The veteran has asserted that at 
service separation, he was tested for and found to have 
"subfertility," but there is no mention of this in the 
service separation examination or other service medical 
records.

Subfertility is currently diagnosed.  A June 1980 private 
laboratory test report shows that the veteran had severe 
oligospermia, with severely impaired motility, and markedly 
abnormal morphology.  An April 1985 private treatment record 
also 


noted a sperm count of 6 million per milliliter, with normal 
sperm count being between 50 and 95 million per milliliter; 
sperm motility was also below normal.  The diagnoses of the 
June 1980 private treatment record were continued on private 
examination in April 1997.  

However, the weight of the evidence of record does not show 
that the veteran's genitourinary disorder, claimed as 
sterility and infertility, is related to service.  
Potentially, service connection in this case could be granted 
on a presumptive basis, as due to herbicide exposure; as 
secondary to the veteran's service-connected diabetes 
mellitus, type II; or on a direct basis.  However, the 
medical evidence of record does not support a finding of 
service connection on any of these grounds.  

Service connection cannot be granted on a presumptive basis, 
as due to herbicide exposure, because sterility and 
infertility are not diseases listed under 38 C.F.R. 
§ 3.309(e).  The only diseases which have been presumptively 
linked to herbicide exposure are chloracne or other acneform 
diseases consistent with chloracne, diabetes mellitus, type 
II; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 
C.F.R. § 3.309(e).  Conversely, in August 1996, the Secretary 
of Veterans Affairs determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for abnormal sperm parameters or 
infertility.  See Diseases Not Associated with Certain 
Herbicide Agents, 61 Fed. Reg. 41,442 (Aug. 8, 1996).  
Accordingly, the veteran's claim for service connection, as 
on a presumptive basis, must be denied as a matter of law.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 


1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  The Court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  However, service 
connection is also not warranted on a direct basis.  Although 
the veteran was noted to have sustained an injury to his 
right testicle in May 1970, there is no competent evidence 
that the veteran's current genitourinary disorder is related 
to the inservice injury.  

Moreover, the weight of the medical opinions of record does 
not relate the veteran's genitourinary disorder to his 
military service on a direct basis.  Four opinions speak to 
the nexus between the currently diagnosed condition and the 
veteran's military service.  In November 1998, a VA urologist 
noted that Agent Orange was a known gonadal toxin, and 
"might be the cause" of the veteran's infertility, but that 
a "firm conclusion that Agent Orange exposure is the exact 
cause of this problem is not going to be possible."  
Similarly, in March 2003, a VA examiner concluded that 
although there was a "very high likelihood of cause and 
effect from his exposure to Agent Orange, but we have no pre-
Vietnam War semen analysis, so we cannot know if this 
condition existed previously."  Moreover, in February 2005, 
a VA physician opined that due to the lack of dates on 
certain documents, it could not be stated whether the 
veteran's subfertility was related to service, because it 
could not be determined when the left testicle varicocele was 
initially diagnosed.  In noting that the service treatment 
records were negative for any evidence of a varicocele, the 
VA physician stated that he could not "know when the 
varicocele developed, and consequently [] can't prove it one 
way or another . . . that makes it fall in the, at least as 
likely, category."  

With respect to each of these opinions, it is noted that, 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding 


that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (holding that an examining 
physician's inability to give a "yes" or "no" answer to 
questions of etiology is "non-evidence").  Accordingly, 
they are given little to no probative value.  

Conversely, in May 2004, a VA urologist opined that the 
finding of a varicocele on physical examination would provide 
evidence against herbicides being a possible cause for the 
veteran's subfertility.  To that end, on examination in July 
2004, a grade 2 varicocele was found in the left testicle, 
and the VA examiner confirmed the varicocele, and not 
herbicide exposure, was the most likely cause of the 
veteran's subfertility.  This opinion is conclusive and 
relies on established medical principles.  For these reasons, 
it is afforded more probative weight than the opinions 
discussed above.  Accordingly, as the weight of the medical 
evidence does not show a direct relationship between the 
veteran's infertility and his active military service, 
service connection on a direct basis is not warranted.

Finally, in November 2004, a VA examiner concluded that the 
veteran's infertility was not related to his service-
connected diabetes mellitus, because the veteran did not also 
experience impotency, which would have been indicative of 
small vessel disease.  Accordingly, service connection on a 
secondary basis is not warranted.

Although the veteran contends that his current genitourinary 
disorder is related to his military service, his statements 
are not competent evidence to establish the etiology of his 
current complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current disorder is the result of his 
military service over three decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Because the weight of the evidence does not relate the 
veteran's genitourinary disorder to his military service on a 
direct or secondary basis, and the diagnosed genitourinary 
disorder is not among those diseases listed at 38 C.F.R. § 
3.309(e) as being presumptively linked to herbicide exposure, 
the preponderance of the evidence is against his claim for 
service connection.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a genitourinary disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


